 

Case 1:17-cv-07995-GBD-KHP Document 169 Filed 04/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee ee ee ee ee ee ee ee ee ee ee eee xX
JARED ESPINOZA, individually and on behalf of
others similarly situated,
Plaintiff,
. ORDER
-against- —
BROADWAY PIZZA & RESTAURANT CORP. — 17 Civ. 7995 (GBD) (KHP)

d/b/a BROADWAY PIZZA, LITTLE WEST INC.
d/b/a BROADWAY PIZZA, DAFO CORP. d/b/a :
BROADWAY PIZZA, MOHAMMED ELHASSANL :
ALI TIZINI, and MOKHTAR C. CHANTIT

GEORGE B. DANIELS, United States District Judge:

This action having been commenced by the filing of a Complaint on October 17, 2017,
the filing of aSummons on October 18, 2017, and continued with the filing of the First Amended
Complaint on September 4, 2018, the filing of the Second Amended Complaint on February 28,

2019, and a copy of the Second Amended Complaint and Summons having been served

on Defendants Mohammed Elhassani and Broadway Pizza & Restaurant Corp. on March 20,
2019 through Andrew Sal Hoffman, attorney for defendants, and proof of service having been
filed on March 21, 2019 (ECF No. 81), on Defendant Dafo Corp. on March 22, 2019 via the
Secretary of State of New York, and proof of service having been filed on March 22, 2019 (ECF
No. 88), on Defendant Little West Inc. on March 22, 2019 via the Secretary of State of New
York, and proof of service having been filed on March 22, 2019 (ECF No. 90), on Defendant Ali
Tizini on March 28, 2019 through Hakim Chantit, a co-worker, and proof of service having been
filed on April 1, 2019 (ECF No. 92), on Defendant Mokhtar C. Chantit on March 28, 2019
through Gonzalez Doe, a co-worker, and proof of service having been filed on April 1, 2019

(ECF No. 93), and Defendants having failed to answer, appear, or otherwise move with respect to
Case 1:17-cv-07995-GBD-KHP Document 169 Filed 04/19/21 Page 2 of 2

the Second Amended Complaint, and the time for appearing, answering, or moving having expired, it

is hereby:

ORDERED, ADJUDGED, AND DECREED that Plaintiffs have judgment against
Defendants Mohammed Elhassani, Broadway Pizza & Restaurant Corp., Dafo Corp., Little West
Inc., Mokhtar C. Chantit, and Ali Tizini.

This matter is REFERRED to Magistrate Judge Katharine H. Parker for an inquest on
damages.

Dated: New York, New York

April 19, 2021
SO ORDERED.

a 8B. Dork

EGRGRB. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 
